DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 29 January 2021 has been entered.
Claims 1, 4-6, 8, 10 and 12 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein the agent comprises a sufficient amount of each of the five or more selected compounds such that the deterioration-odor of a diary product to which the agent is to be added is masked” renders the claim indefinite because the agent is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over MEINE et al. (US 2008/0221003).  
Regarding claim 1, MEINE et al. disclose a consumer product fragrance comprising: (a) linalyl acetate; (b) nerol; (d) benzyl alcohol; and (e) ethyl propionate ([0065]).  
While MEINE et al. disclose combining volatile compounds having fruit, nut and floral fragrances, the reference does not specifically disclose any of the presently claimed Group C compounds, i.e. maltol isobutyrate, ethyl pyruvate or heliotropine.
Burdock teaches the flavor compound maltyl isobutyrate (i.e. maltol isobutyrate – p. 1117).  Burdock disclose maltyl isobutyrate is described as having a sweet, strawberry-like flavor (p. 1117).  
Given MEINE disclose the object of their invention is to provide an improved supply of fragrance to the consumer with a need for scent diversity ([0008]), since Burdock teaches maltyl isobutyrate is a known volatile compound having a sweet, strawberry-like aroma, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have tried adding (c) maltyl isobutyrate to the consumer product fragrance of MEINE et al. for the purpose of producing a product with scent diversity.
While MEINE et al. disclose a list of fragrances, since MEINE et al. disclose mixtures of the fragrances can be used, it would have been obvious to one of ordinary skill in the art to have combined the fragrances in any combination including fragrances (a), (b), (d), (e) and maltyl isobutyrate, as taught by Burdock, and arrive at the present invention.
claim 1 is directed to a dairy product deterioration-odor masking agent, the statement of intended use does not result in a structural difference between the claimed composition and that of the prior art.  Given MEINE et al. disclose a fragrance composition comprising the claimed components: (a) linalyl acetate; (b) nerol; (c) maltyl isobutyrate; (d) benzyl alcohol; and (e) ethyl propionate, it necessarily follows that the fragrance composition would be capable of masking deterioration-odor of a dairy product.
	Given the composition of claim 1 does not include a dairy product, the limitations regarding the amount of each of the five or more selected compounds are satisfied.  

Claims 4-6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burdock (“Fenaroli’s Handbook of Flavor Ingredients (6th Edition), Taylor & Francis, 2010, p. 1117-1118).  
Regarding claims 4-6, 8, 10 and 12, Burdock disclose the flavor compound maltyl isobutyrate (i.e. maltol isobutyrate – p. 1117).  Burdock disclose maltyl isobutyrate is described as having a sweet, strawberry-like flavor (p. 1117).  
Burdock also disclose that maltyl isobutyrate has been known to be added to frozen dairy products (p. 1118/Reported uses).
	Burdock disclose that the usual reported addition in frozen dairy products is 50 ppm (i.e. 50,000 ppb).  While Burdock does not disclose adding the precisely claimed range of maltyl isobutyrate to a frozen dairy product, one of ordinary skill in the art would have adjusted, in routine processing, the amount of maltyl isobutyrate added to the frozen dairy product to obtain the desired sweet or strawberry-like flavor.  

Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. 112 (b)-
Regarding claim 1, Applicant notes, as amended, “a dairy product itself is not part of the claimed subject matter.”  
See new rejection under 35 U.S.C. 112 (b) set forth above.
Rejections under 35 U.S.C. 103-
 Applicants submit “[c]laim 1 is directed to an agent for masking a deterioration-odor of a dairy product, comprising five or more compounds,” Meine does not even suggest the inclusion of a least one of maltol isobutyrate, ethyl pyruvate and heliotropine as required for Group C in claim 1.
See new grounds of rejections set forth above in view of Burdock.
Regarding claim 4, Applicants submit Burdock teaches that the aroma characteristics of maltol isobutyrate are exhibited at 1.0% (i.e. 10,000,000 ppb), and the taste characteristics are exhibited at 10 to 30 ppm (i.e.10,000 to 30,000 ppb).  Therefore, Applicant concludes “Burdock does not teach or suggest using maltol isobutyrate at 0.000025 ppb or more and less than 10,000 ppb in a method for asking a deterioration odor as required in claim 4.”
Burdock disclose that the usual reported addition in frozen dairy products is 50 ppm (i.e. 50,000 ppb).  While Burdock does not disclose adding the precisely claimed range of maltyl isobutyrate to a frozen dairy product, one of ordinary skill in the art would have adjusted, in routine processing, the amount of maltyl isobutyrate added to the frozen dairy product to obtain the desired sweet or strawberry-like flavor.  Moreover, Burdock clearly teaches the taste characteristics of the compound are exhibited within the claimed range (i.e. 10,000 ppb). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796